Order entered November 29, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01422-CV

                         IN RE QUINCY BLAKELY, Relator

              Original Proceeding from the 194th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. F15-18020

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   ADA BROWN
                                                        JUSTICE